



COURT OF APPEAL FOR ONTARIO

CITATION: Brown v. Canadian Imperial Bank of Commerce, 2014
    ONCA 677

DATE: 20141006

DOCKET: C57730

Doherty, Epstein and Benotto JJ.A.

BETWEEN

Michael Brown and Brian Singer

Plaintiffs (Appellants)

and

Canadian Imperial Bank of Commerce and CIBC World
    Markets, Inc.

Defendants (Respondents)

Jonathan Ptak, Eliezer Karp and Jody Brown, for the
    appellants

Patricia D.S. Jackson, Linda M. Plumpton, Sarah E. Whitmore,
    John C. Field and Elisha C. Jamieson, for the respondents

Heard:  May 15, 2014

On appeal from the order of the Divisional Court
    (Regional Senior Justice Edward F. Then and Justices David Aston and Katherine
    E. Swinton), dated April 23, 2013, with reasons reported at 2013 ONSC 1284,
    dismissing an appeal from the order of Justice George R. Strathy of the
    Superior Court of Justice, dated April 27, 2012, with reasons reported at 2012
    ONSC 2377.

Doherty J.A.:


I



overview

[1]

This is yet another case in which plaintiffs seek to certify a class
    action claiming overtime pay.  The motion judge dismissed the motion for
    certification and the Divisional Court dismissed an appeal from that order.  This
    court granted leave to appeal from the order of the Divisional Court.

[2]

At the certification motion, the plaintiffs ultimately proposed a class
    definition consisting of employees who had worked for the respondents after 1996
    and who held the job titles of Analyst, Investment Advisor (IA) or Associate
    Investment Advisor (AIA).  The motion judge concluded that eligibility for
    overtime pay under the applicable statutory regime or the respondents overtime
    policy could not be determined on a common basis for all members of the
    proposed class.  He further held that, absent a common issue on the question of
    eligibility for overtime pay, the claim should not be certified under s. 5 of
    the
Class Proceedings Act, 1992
, S.O. 1992, c. 6 (
CPA
).

[3]

In the Divisional Court, the plaintiffs, in response to the
    reasons of the motion judge and the decision of this court in
McCracken v.
    Canadian National Railway Co.
, 2012 ONCA 445, 111 O.R. (3d) 745 (released
    after the ruling of the motion judge), narrowed the proposed class.  The
    amended class definition excluded Analysts from the proposed class and an
    attempt was made to remove IAs and AIAs who had supervisory or managerial
    responsibilities.  The Divisional Court held that despite the considerable
    narrowing of the proposed class, the determination of eligibility for overtime
    pay remained an employee-specific inquiry that was not amenable to resolution
    as a common issue.  In coming to that conclusion, the court placed considerable
    reliance on the analysis in
McCracken
. 
    The Divisional Court also agreed with the motion judge that none of the other
    proposed common issues rendered the claims suitable for certification.

[4]

In this court, the plaintiffs
    argue, first, that the courts below erred in holding that eligibility for
    overtime pay was not a common issue.  They submit that both the motion judge
    and the Divisional Court fundamentally misapprehended the relevant evidence and
    failed to apply the legal principles
governing the common issue
    assessment required by s. 5(1)(c) of the
CPA
.  Second, the appellants submit that even if
    eligibility for overtime pay was not a common issue, there were other common
    issues that warranted certification of the action.

[5]

I would dismiss the
    appeal.  Like the courts below, I think the outcome of the certification motion
    turned on s. 5(1)(c) of the
CPA
and, specifically, whether eligibility for overtime pay could be
    certified as a common issue
.  I
    propose to focus almost exclusively on the s. 5(1)(c) requirement for
    certification.

[6]

I find no material misapprehension
    of the evidence by the motion judge or the Divisional Court.  Nor did either
    court err in its legal analysis relevant to whether eligibility for overtime pay
    was a common issue.  More specifically, the analysis of both courts is consistent
    with this courts reasoning in
McCracken
.
Rosen v.
    BMO Nesbitt Burns Inc.
, 2013 ONSC 2144, 44 C.P.C. (7th) 149, leave to
    appeal to Div. Ct. refused, [2013] O.J. No. 6258 (S.C.J.), a certification
    motion decided after the Divisional Courts ruling in this case in which the
    motion judge certified an overtime pay claim, does not alter the legal
    landscape described in
McCracken
and is factually distinguishable from
    the present case.  Nothing in
Rosen
casts doubt on the correctness of
    the decision to refuse certification in this case.


II



the parties

[7]

This action was commenced by Michael Brown, who had been employed by
    CIBC World Markets Inc. (CIBCWM) as an Analyst.  I need say nothing more
    about Mr. Brown because Analysts are no longer a part of the proposed class.

[8]

Brian Singer, the other proposed representative plaintiff, was added to
    the action in May 2009.  Mr. Singer worked for CIBCWM, first as a bond salesman
    (1994-96), and later as an IA (1996-2002).  According to him, as an IA, he
    advised clients on suitable investments, but did not perform any managerial or
    supervisory functions.  His remuneration was based on a commission on the fees
    generated by the sales of various financial products and a percentage of the
    asset management fees paid to CIBCWM by his clients.  Mr. Singer estimated that
    his average annual pay was about $75,000.  The income of IAs varied widely. Some
    made over $1,000,000 per year.

[9]

Mr. Singer worked about 65 to 70 hours per week, including weekends.  Most
    of his work was done in the office.  Mr. Singer believed that the nature of the
    work done by IAs, the workload given to them by management, and the
    compensation scheme developed by management, effectively required all IAs and
    AIAs to work well in excess of 44 hours per week.  It was understood that IAs
    and AIAs did not work regular eight-hour days.

[10]

Management
    never kept track of Mr. Singers hours or asked him to fill out timesheets.  Management
    never said anything to him about overtime and he was not aware that he had a
    potential claim to overtime until he spoke to legal counsel.  According to Mr.
    Singer, IAs were not considered to be eligible for overtime at CIBCWM.  He estimated
    that he was entitled to about $50,000 per year in overtime pay.

[11]

In
    his reply affidavit, Mr. Singer indicated that he had an assistant who received
    a bonus as determined by his branch manager.  That bonus was a percentage of Mr.
    Singers gross monthly revenues.  The bonus was paid by CIBCWM and that amount
    was deducted from Mr. Singers paycheque.  Other IAs had the same arrangement.
[1]


[12]

The
    respondent, CIBC, is a Canadian federally-chartered bank.  Its labour relations
    are governed by the
Canada Labour Code
, R.S.C. 1985, c. L-2 (
Code
). 
    The respondent, CIBCWM, is the wholesale banking arm of CIBC.  It provides investment
    advice and services to individual clients through its retail division, CIBC
    Wood Gundy.  There are about 40 Wood Gundy branches in Ontario. CIBCWM is
    provincially incorporated and its labour relations are governed by the
Employment
    Standards Act, 2000
, S.O. 2000, c. 41 (
ESA
), and its
    predecessor, the
Employment Standards Act
, R.S.O. 1990, c. E.14 (
ESA,
    1990
).

[13]

Employees
    who fall within the definition of the class as proposed in the Divisional Court
    are all employed by CIBCWM, effectively removing the CIBC as a defendant.  I
    will, however, use the terms CIBC and CIBCWM interchangeably in these
    reasons.  The narrowing of the proposed class by the appellants also eliminates
    the need to consider the overtime provisions in the
Code
, leaving only
    the
ESA
provisions relating to overtime pay for consideration.


III



the proposed class

[14]

As indicated above, the definition of the proposed class has changed in
    the course of these proceedings.  The latest description of the proposed class,
    first put forward in the Divisional Court and relied on in this court is as follows:

All Ontario current and former CIBC and CIBCWM employees, since
    1996, who were classified by CIBC or CIBCWM as Level 6 or higher, who held the
    title Investment Advisor (otherwise known as Financial Advisor) or Associate
    Investment Advisor, exclusive of any time period for which they:

(a)  held the position of Branch Manager;
    or

(b)  held the position of Assistant Branch
    Manager; or

(c)  had deductions taken from earned
    commissions which were attributed to an Associate Investment Advisor who was
    assigned to him/her.

[15]

The
    description of the proposed class identifies three characteristics of members
    of the class.  First, it refers to persons employed by CIBC or CIBCWM since 1996. 
    Second, it refers to persons who have certain CIBC job levels or classifications
    (Level 6 or higher).  Third, it refers to persons given specified job titles by
    CIBC (IA, AIA).

[16]

The
    exceptions set out in subparagraphs (a) and (b) further narrow the class
    description.  Both remove persons who would otherwise fall within the class,
    but who have obvious supervisory or managerial responsibilities.  These two
    exceptions parallel provisions in the
ESA
and in CIBCs overtime
    policy that exempt employees with managerial or supervisory responsibilities
    from entitlement to overtime pay.  The exception in subparagraph (c) is
    difficult to understand.  It excludes from the class IAs, and theoretically
    AIAs, who pay from their commissions at least part of the salaries of CIBC
    employees assigned to them, but only if the assigned employee holds the job title
    AIA.  Consequently, an IA who has several persons assigned to him or her and who
    supervises and pays those persons from commissions will still fall within the
    proposed class as long as none of the persons supervised have been given the job
    title AIA by the CIBC.
[2]
It is unclear why the job classification or job title of the person assigned to
    the IA should be taken as determinative of whether that IA exercises a
    managerial or supervisory function.


IV



the proposed common issues

[17]

The
    common issues proposed on appeal are set out in an appendix to these reasons.  They
    include eligibility for overtime pay (issue e).  The same proposed common
    issues and others were argued before the motion judge.  He dealt with each, at paras.
    127-87.  I need not address each of the proposed common issues individually. 
    Like the motion judge and the Divisional Court, I am satisfied that the outcome
    of the certification motion turns on whether the issue of the proposed class
    members eligibility for overtime pay raises a common issue within the meaning
    of s. 5(1)(c) of the
CPA
.  I will, however, refer to some of the other
    proposed common issues when I address the appellants alternative argument that
    even if eligibility for overtime pay was not a common issue, there are other
    common issues that merit certification.


V



entitlement to overtime pay

(a)

The
Legislation

[18]

Subject
    to certain exceptions, the
ESA
and its predecessor, the
ESA, 1990
,
provide that no employer can require or
    permit an employee to work more than 48 hours per week.  Employees who work
    more than 44 hours in a week are entitled to overtime pay calculated at time
    and a half for each hour worked in excess of 44 hours:
ESA
, ss. 17(1),
    22;
ESA, 1990
, ss. 17 and 24.

[19]

Employers
    are obliged to keep a record of the number of hours employees work in a day and
    in a week:
ESA
, s. 15;
ESA, 1990
, s. 11.  Employers must
    also provide employees with a written statement on each pay day setting out the
    pay period for which the wages are paid, the rate of pay, the gross amount of the
    wages and the manner in which that amount was calculated along with any
    deductions:
ESA
, s. 12(1);
ESA, 1990
, s. 10(1).

[20]

The
    regulations under both the
ESA
and the
ESA, 1990
contain a
    provision that excludes employees from entitlement to overtime pay based on
    their managerial or supervisory functions.  The current regulation describes
    the exemption in these terms:

a person whose work is supervisory or managerial in character
    and who may perform non-supervisory or non-managerial tasks on an irregular or
    exceptional basis.
[3]

(b)

CIBCs Overtime Policy

[21]

Before
    2006, CIBC did not have a formal overtime policy applicable to all employees.  It
    could not locate any written overtime policy applicable to IAs or AIAs for the
    period prior to 2006.  CIBC introduced a comprehensive overtime policy
    applicable to all Canadian employees in April 2006.  That policy has remained
    in force with minor changes since that time.

[22]

The
    current overtime policy provides for overtime pay at time and a half for eligible
    employees who work more than eight hours in a day or 37.5 hours in a week.  Overtime
    must be pre-approved except in extenuating circumstances. The present policy specifically
    addresses employees who are exempt from eligibility for overtime pay.  The
    policy says in part:

At CIBC, as a general rule, all roles evaluated at Level 7 and
    above, all people-management roles and specific roles deemed to be management
    functions are designated as exempt.  This exemption is based on an analysis of
    a number of factors and criteria such as level of responsibility, impact,
    overall compensation, autonomy, authority, complexity and span of control
    related to the job.

[23]

CIBC
    has also issued management guidelines to assist in the implementation of its overtime
    policy.  Those guidelines provide that:

Eligibility for overtime compensation is outlined in the Overtime
    Policy (Canada).  Generally, all employees performing jobs classified levels 1
    to 6 (except people managers and employees exercising management functions) are
    eligible for overtime compensation.  Generally, employees performing jobs
    classified as levels 7 and above are ineligible for overtime compensation.

[24]

Mr.
    Singer filed three affidavits in this proceeding.  He refers to his personal
    experiences as an IA and the responsibilities and duties he had while employed
    at CIBCWM.  Mr. Singers affidavits say little about the work of IAs in general
    or CIBCs overtime pay policy.

[25]

CIBC
    filed extensive evidence relating to the duties, responsibilities and functions
    of IAs and its overtime pay policy.  I do not propose to review any of the
    evidence in detail.  The motion judge, and to a lesser extent the Divisional
    Court, performed that task.  I will refer to the motion judges summary of the
    evidence relating to the CIBC overtime policy.

[26]

The
    validity of the appellants contention that eligibility for overtime pay raises
    a common issue within the meaning of s. 5(1)(c) of the
CPA
depends on
    whether the job level designations and job titles used by CIBC capture a sufficient
    commonality of employment function and responsibility among employees who have the
    same job level designation and/or job title.  The appellants contend that one
    can, by reference to the CIBC job levels and job titles, distinguish between
    employees with significant autonomy and/or managerial and supervisory
    responsibilities from those who have no such autonomy or responsibilities.  CIBC
    counters that its job level designations and job titles are by no means definitive
    indicators of the particular job related functions performed by employees, or
    the scope of any supervisory or managerial responsibilities that a particular
    employee may have.

[27]

Early
    in his reasons, and after summarizing the evidence relevant to the manner in
    which CIBC assigned job levels, titles and descriptions, the motion judge said,
    at para. 30:

CIBC had adduced uncontradicted evidence, primarily through Ms.
    Sandy Sharman, Senior Vice President of Human Resources, Retail Markets of
    CIBC, which I accept, that eligibility for overtime at CIBC is not determined
    exclusively based on job levels, job codes or job descriptions.  Her evidence
    is that in appropriate cases, the determination of overtime eligibility
    requires individual consideration of an employees circumstances by his or her
    manager, assisted by the CIBC human relations department.  Managers are
    required to make judgments about the overtime eligibility of their subordinates
    by examining their actual responsibilities and their degree of managerial
    responsibility and oversight.

[28]

The
    motion judge also considered the evidence specific to IAs at some length
    (paras. 47-61).  He summarized that evidence, at para. 113, in these terms:

The evidence proves that there are variations in individual
    circumstances that would put some Investment Advisors well on the managerial
    side of the scale in view of their individual autonomy, independence and
    discretion.  While further investigation would be necessary to reach a definitive
    conclusion, it seems to me that there is good argument that CIBCs witnesses
    Mr. Baker and Ms. Timms [both IAs] would fall on the managerial side of the
    scale.  There are aspects of Mr. Sutherlands [another IA and CIBC affiant]
    circumstances that would put him on the same side of the scale.  CIBC does not
    dispute that it is possible that there are some Investment Advisors who may be
    entitled to overtime.  It simply says that the determination cannot be made on
    a collective basis.

[29]

The
    motion judge reiterated his finding, at para. 175:

The answer to the question: Are Investment Advisors managers?
    simply cannot be answered in common.  The answer must be: It depends.  While
    in my view, there may be a strong argument that the autonomy, responsibilities
    and method of remuneration of Investment Advisors points in the direction of
    their positions being managerial, it is possible, as CIBC in fact acknowledges,
    that some individuals might be considered as eligible for overtime.  But the
    answer to the question would require in each case an individual granular
    analysis.

[30]

The
    Divisional Court, in concluding that eligibility for overtime pay is not a
    common issue even in respect of the narrowed proposed class put forward in that
    court, endorsed the motion judges analysis of the evidence and added, at para.
    24:

Eligibility for overtime at CIBCWM is not determined on the
    basis of job levels, job codes, job titles or job descriptions as the motions
    judge found on the basis of the evidence.  As pointed out at para. 80 of the
    Reasons:  What counts is what the employee actually does, how they do it, and
    how much independence and authority they exercise in the environment in which
    they work.


VI



the issues raised on appeal

A.

eligibility for overtime pay as a common issue

(i)

The alleged misapprehension of the evidence

[31]

Mr.
    Singers affidavits and his cross-examination offered very little to support
    the contention that the eligibility of IAs for overtime pay could be determined
    on a class-wide basis.  His evidence said almost nothing about AIAs.  Mr.
    Singer spoke of his own experiences as an IA.  His relatively few references to
    the status of IAs as a group within the CIBC were general and largely
    unsubstantiated.  The appellants claim that the eligibility of IAs for
    overtime pay could be determined on a class-wide basis depended mainly on
    material produced by CIBC and the cross-examination of some of the CIBC
    affiants.  Counsel for the appellants submit that the motion judge and the
    Divisional Court fundamentally misconstrued the effect of that evidence.

[32]

Counsel
    argue that on CIBCs own evidence, it has an overtime policy that excludes
    employees from overtime pay based on job classifications (Level 7 and higher)
    and job titles (IAs and AIAs).  Counsel contend that the motion judge and
    Divisional Court ignored the generic bases upon which CIBC determined
    eligibility for overtime pay in deciding that eligibility was not a common
    issue.  Counsel put it this way in their factum:

The defendants in this case have, for corporate purposes in
    determining eligibility, already classified the class members in common based
    on common employment functions.
Having already treated the class members
    on a common basis to deny them overtime pay, the defendants cannot now say that
    the Court could not, or should not, determine whether this class-wide
    determination was correct on a common basis.
[Emphasis added.]

[33]

The
    submissions summarized above repeat those made to the motion judge.  He
    considered at some length CIBCs overtime pay policies and the evidence of the
    affiants relevant to the policies (paras. 167-75).  He recognized that CIBC
    used its internal job classification system to establish guidelines for the
    determination of overtime eligibility.  Employees at Levels 1 to 6 were generally
    eligible for overtime pay, subject to the managerial exception, whereas
    employees at Levels 7 and above were generally ineligible for overtime pay
    because of the functions and duties they performed.  However, as the guidelines
    and the evidence of the affiants made clear, ultimate entitlement to overtime
    pay was determined on an individual basis and turned on the nature of the
    individual employees duties, responsibilities, and that employees level of autonomy
    from management within CIBC.

[34]

As
    the motion judge observed, job levels and titles used by CIBC did not correlate
    with specific job functions commonly performed by all persons at the same job
    level or with the same job title.  Persons with the same job level or job title
    could perform different functions and have different responsibilities.  In
    respect of IAs specifically, the motion judge concluded that individual IAs
    could have very different duties and responsibilities and operate at very
    different levels of autonomy from management.  Those differences could be
    particularly significant from one CIBC branch to another.  While all IAs shared
    certain sales-related functions and responsibilities, the same could not be
    said about other aspects of their employment.  The motion judge observed, at
    para. 193:

The duties and responsibilities of Investment Advisors range
    from what might be described as administrative at one end of the spectrum to
    managerial and even entrepreneurial and independent at the other end.

[35]

The
    motion judges findings are consistent with and supported by the evidentiary record. 
    Indeed, I can find no evidence to support the position put forward by the
    appellants.  With respect, it is their position that misapprehends the evidence
    by mischaracterizing the guidelines in the CIBC policies as bright line rules
    governing an employees eligibility for overtime pay.  As the guidelines make
    plain, a final determination of eligibility is based on the employment functions,
    duties and responsibilities of the particular employee and not his or her job
    title or classification.  The motion judges finding that an employees level
    of autonomy and managerial or supervisory authority cannot be determined by
    reference to job title or job classification stands on firm evidentiary footing. 
    I proceed to an examination of the legal analysis accepting the relevant facts
    as found by the motion judge.

(ii)

The alleged legal errors

[36]

A
    class proceeding can only be certified if the claims (or defences) raise common
    issues:
CPA
s. 5(1)(c).  The term common issues is defined, albeit
    in a somewhat unhelpful fashion, in s. 1 of the
CPA
.  The case law has
    developed several principles to be applied in determining whether an issue satisfies
    the common issue requirement of s. 5(1)(c):  see
Fulawka v. Bank of Nova
    Scotia
, 2012 ONCA 443, 111 O.R. (3d) 346, at paras. 78-84, leave to appeal
    refused, [2012] S.C.C.A. No. 326;
McCracken
,
at paras. 82-83.  From those cases, I take four
    principles as germane to the arguments advanced on this appeal:

·

The proposed common issue must be a substantial ingredient of
    each class members claim and its resolution must be necessary to the
    resolution of that claim.

·

A common issue need not dispose of the litigation and can address
    only limited aspect of the liability question.  It is sufficient if the issue
    is common to all claims and its resolution will advance the litigation for or
    against the class.

·

Success for one member of the class must mean success for all. 
    All members of the class must benefit from the successful prosecution of the
    action, although not necessarily to the same extent.  The answer to the
    question raised by the common issue must be capable of extrapolation to each
    member of the class.

·

A common issue cannot be dependent upon individual findings of
    fact that have to be made with respect to each claimant.

[37]

The appellants do not
    dispute the applicable legal principles but rather their application by first
    the motion judge and second the Divisional Court.  The relevant principles are
    identified and thoroughly examined in
McCracken
.  Counsel for both sides accept that
McCracken
is the controlling authority.

[38]

McCracken
, like this case, involved an attempt to certify a
    class proceeding involving a claim for overtime pay brought on behalf of
    employees who were said by the employer to have management responsibilities. 
    In
McCracken
, the representative plaintiff alleged that the
    employer had improperly classified all employees with a specific classification
    as managers.  That classification rendered those employees ineligible for
    overtime pay under the relevant federal legislation.  The plaintiff sought to
    certify a class action on behalf of all employees who fell within that job classification. 
    The plaintiff put forward eligibility for overtime pay as one of several proposed
    common issues.

[39]

Winkler C.J.O., writing for the court, began by explaining that
    the overtime pay claim in
McCracken
differed from the overtime pay
    claims certified in the companion cases of
Fulawka
and
Fresco v. Canadian Imperial Bank
    of Commerce
, 2012 ONCA 444, 111 O.R.
    (3d) 501, leave to appeal refused, [2012] S.C.C.A. No. 379.  In
McCracken
, the fundamental issue was the eligibility of
    employees in the putative class for overtime pay under the relevant
    legislation.  In
Fulawka
and
Fresco
, it was
    acknowledged that all of the employees in the proposed class were eligible for
    overtime pay.  However, in those cases, the plaintiffs claimed that their
    employers, through company-wide policies and practices, had systematically
    imposed barriers preventing the putative class members from claiming and collecting
    the overtime pay due to them under the applicable statutory provisions and the terms
    of their employment contract.  The systemic nature of the employers conduct
    and its effect on the ability of all members of the class to recover overtime
    pay provided the degree of commonality necessary to satisfy s. 5(1)(c) of the
CPA
.

[40]

As
    noted in
McCracken
, at paras. 3 and 56, the claim made in that case
    depended on whether the employer had misclassified the proposed class of
    employees as managers/supervisors, thereby rendering them ineligible for
    overtime pay.  Eligibility for overtime pay could only be certified as a common
    issue under s. 5 (1)(c) of the
CPA
if the evidence on the motion
    demonstrated that the alleged misclassification of the employees as managers/supervisors
    could be resolved commonly for all employees in the proposed class.

[41]

McCracken
emphasized that the question of
commonality
    had to be determined based on the evidence adduced on the certification motion
    and depended on whether the similarity of job duties performed by class
    members provides the fundamental element of commonality:
McCracken
,
    at para. 91.  That commonality exists only where the evidence establishes some
    basis in fact to find that the functions, responsibilities and duties of all of
    the employees in the putative class are sufficiently similar that the
    classification of those employees as eligible or ineligible for overtime pay could
    be made for the class as a whole and without regard to the specific circumstances
    of individual employees:
McCracken
, at para. 104.

[42]

Winkler
    C.J.O. concluded, at para. 128:

The plaintiffs litigation strategy seizes on the superficial
    commonality that all class members work for CN and all share the common label
    of being a FLS [front-line supervisor].  However, this common label conveys a
    false impression of commonality given the evidence on the motion of the
    different job responsibilities and functions of class members, who hold many
    different job titles and who work in a variety of workplaces with different
    reporting structures and different sizes of workforce.  There is no basis in
    fact to support a finding that the essential misclassification determination
    could be made without resorting to the evidence of individual class members.  Simply
    put, the plaintiff has not shown that any significant element of his claim is
    capable of common proof.

[43]

The
    analysis in
McCracken
is consistent with the analysis of the motion
    judge and the Divisional Court in this case.
Indeed,
    the Chief Justice in
McCracken
referred, with apparent approval, to the motion judges common issue
    analysis in this case:
McCracken
, at para. 92.

[44]

Clearly,
    the outcome of most common issue inquiries under s. 5(1)(c) will be evidence-driven. 
    There is no rule that misclassification claims are automatically incapable of
    raising common issues, just as there is no rule that other kinds of overtime
    pay claims will inevitably raise common issues.  However, the evidence led by
    the employer in
McCracken
is similar in important ways to the evidence
    led by the CIBC.  In both cases, the evidence showed a wide variability in the autonomy,
    duties and responsibilities of employees having the same job title or
    classification.  The evidence in both cases revealed the same lack of core
    commonality in the functions and duties of those employees included in the
    proposed class.

[45]

The
    fact-specific nature of the s. 5(1)(c) commonality inquiry is demonstrated by a
    comparison of the result in this case with the result in
Rosen
.
Rosen
,
    like this case, involved a claim for overtime pay brought by investment
    advisors against their employer, a large financial institution.  The
    representative plaintiff in
Rosen
alleged that the employer had
    improperly classified all investment advisors as ineligible for overtime pay
    under the employers overtime policy and the provisions of the
ESA
. 
    The plaintiff sought to certify a class action on behalf of all investment
    advisors, subject to specific exceptions for those investment advisors who had
    managerial duties.

[46]

The
    motion judge in
Rosen
found that the claim should proceed as a class
    action and that the eligibility of class members for overtime payment was an
    appropriate common issue.  The Superior Court of Justice refused leave to
    appeal to the Divisional Court from the order certifying the action as a class
    proceeding:  [2013] O.J. No. 6258 (S.C.J.).

[47]

The
    factual similarities between
Rosen
and this case are obvious. 
    However, there are significant factual differences.  As noted on the leave
    application to the Divisional Court, at para. 21, the factual differences
    explain the different results.

[48]

There are at least three significant differences between the
    two cases.  First, and most importantly, the motion judge in
Rosen
found, at para. 50, after reviewing all of the
    evidence adduced on the certification motion, that all of the investment advisors
    in the proposed class have the
same
or
very similar
job functions (emphasis in the original).  In
    contrast, as emphasized by both the motion judge and the Divisional Court, the
    evidence in this case revealed that employees sharing the job title IA or AIA
    could have very different responsibilities, duties and functions.  As noted by
    the motion judge, at para. 138, on the evidence before him, an employees eligibility
    for overtime pay at CIBC could only be determined by an examination of the
    specific circumstances of the employee and not by reference to the employees
    job title or classification.  This fundamental evidentiary difference between
Rosen
and this case, standing alone, explains and
    justifies the different results reached by the motion judges in the two cases.

[49]

A second distinction between the two cases is found
    in the class descriptions.  The class in
Rosen
, unlike the class proposed here, excluded
any investment advisor who had either an associate investment advisor or a
    sales assistant assigned to him or her by the employer.  The exclusionary
    language in
Rosen
arguably eliminated all investment advisors with
    supervisory or managerial responsibility for other employees.  In this case,
    the proposed managerial exception to the class eliminates some, but by no means
    all, IAs who have supervisory and managerial responsibilities for other CIBC
    employees.  Some IAs in the class proposed by the appellants will have
    supervisory authority over other CIBC employees assigned to them.  A
    determination of whether that authority is such as to place an IA within the
    managerial/supervisory exception to eligibility for overtime pay could only be
    made by an examination of the specific circumstances relevant to the individual
    IA.

[50]

The third distinction between
Rosen
and this case lies
    in the basis upon which the employers policy denied overtime pay to the
    proposed class.  In
Rosen
, the employers policy denied overtime pay
    to anyone who was paid by commission (at para. 4).  That policy was in direct
    conflict with
the provisions of the
ESA
(at paras. 5-6).  The argument in
Rosen
that the employer itself had determined ineligibility
    for overtime pay based on a feature common to all members of the proposed class
    (payment by commission) was firmly rooted in the evidence.  In contrast, the
    evidence in this case did not support the contention that eligibility for
    overtime pay was determined by a factor common to the entire proposed class. 
    To the contrary, the evidence, which came primarily from the CIBC witnesses,
    was to the effect that eligibility for overtime pay was based on an individual
    assessment of the employees functions, duties and responsibilities.

[51]

The motion judge in
Rosen
was alive to the reasons of the Divisional Court in
    this case (paras. 15-20).  He accepted, at para. 48, that
generally
    one could only determine whether an individual exercises supervisory or
    managerial functions by reference to the work actually performed by the
    specific employee.  The motion judge went on to hold, however, that on the facts
    presented to him, eligibility for overtime pay could be treated as a common
    issue.  I read the motion judge in
Rosen
as viewing the case before
    him as somewhat exceptional.

[52]

Rosen
does not assist the appellants.

[53]

In
    addition to relying on
Rosen
, the appellants submit that the motion
    judge and Divisional Court misapplied the legal principles set out in
McCracken
and its companion cases.  They argue that the courts
    below erroneously required that the job functions
, duties and
    responsibilities of the proposed class members be virtually identical as a
    prerequisite to certification as a common issue under s. 5(1)(c) of the
CPA
. 
    The appellants submit that the courts should have determined commonality by
    examining the evidentiary record for similarity of the primary functions of
    the proposed class members.  The appellants submit that all of the proposed
    class members are engaged primarily in sales-related activities.  The
    appellants argue that this commonality of primary function is sufficient to render
    eligibility for overtime pay a common issue.

[54]

In
    advancing this argument, the appellants do not make reference to any specific
    passage in the reasons of the motion judge or the Divisional Court.  I can find
    no support for the alleged error in those reasons.  Nor, in my view, is there
    anything in the terms of the
ESA
or the CIBC overtime policy
suggesting that eligibility for
    overtime pay requires the identification of the primary function of an
    individual employee.

[55]

The
    question whether eligibility for overtime pay could be determined as a common
    issue did not turn on an arithmetical totalling up of the similarities and
    differences in the job-related duties and responsibilities of proposed class
    members.  Nor did it require a ranking in order of importance of the various
    functions of the employees.  The motion judge (at para. 113) and the Divisional
    Court (at paras. 25-26) properly focused the common issue inquiry on the degree
    of variability of those job characteristics, functions, duties and
    responsibilities that were germane to the characterization of the employee as
    managerial/supervisory for the purposes of overtime pay eligibility under the
ESA
and the CIBC overtime policy.  If that variability makes it impossible to determine
    eligibility for overtime pay across the full proposed class, then eligibility
    for overtime pay is not a common issue regardless of whether all of the
    proposed class members share certain job functions.

[56]

The
    issue under s. 5(1)(c) of the
CPA
is not job similarities at large,
    but whether the evidence shows that job functions and duties of proposed class
    members relevant to their eligibility for overtime pay are sufficiently similar
    across the proposed class to permit determination of eligibility without
    addressing the individual circumstances of the proposed class members:
McCracken
,
at para. 104.  The motion judge and Divisional
    Court focused on the right question.

[57]

The
    appellants further contend that the Divisional Court erred in holding that the
    motion judge had not gone beyond the proper limits of the certification motion by
    engaging in an assessment of the ultimate merits of the plaintiffs claim.  The
    appellants refer to well-established authority to the effect that the merits of
    the claim are not relevant on the certification motion:  see
Pro-Sys
    Consultants Ltd. v. Microsoft Corporation
, 2013 SCC 57, [2013] 3 S.C.R.
    477, at paras. 102-105.

[58]

The
    Divisional Court, at para. 29, rejected this submission.  So would I.  The
    motion judge on the certification motion was not concerned with the ultimate
    merits of the claim, that is whether employees were wrongly deprived of
    overtime pay.  Rather, he was concerned with the merits of the argument that
    eligibility for overtime pay could be determined as a common issue.  The motion
    judge could only make that determination by examining the evidence relevant to
    the issues engaged by the s. 5(1)(c) inquiry.  The motion judge engaged in a
    factual inquiry to the extent required by s. 5(1)(c) of the
CPA
.  In
    doing so, he observed that the evidence disclosed that some members of the
    proposed class, as it was defined before him, for example, IAs who were branch
    managers, clearly engaged in managerial and supervisory functions that would place
    them firmly within the managerial exception to eligibility for overtime pay.  That
    observation was both relevant to the common issue inquiry and justified on the
    evidence.  Indeed, I regard the appellants subsequent significant narrowing of
    the proposed class in the Divisional Court to eliminate IAs who clearly had
    managerial responsibilities essentially as an admission that the proposed class
    as framed before the motion judge included IAs who fell within the
    managerial/supervisory exception to eligibility for overtime pay.  The motion
    judges comments went no further than that.

B.

other proposed common issues

[59]

Alternatively,
    the appellants argued that if eligibility for overtime pay is not a common
    issue, the courts below erred in failing to certify any of the other proposed
    common issues.  Those issues are found in the appendix to these reasons.  The appellants
    argue that even if eligibility for overtime pay had to be determined on an
    individual basis, the resolution of the other proposed common issues would
    significantly advance the action:  see
Cloud v. Canada (Attorney General)
(2004), 73 O.R. (3d) 401, at para. 53 (C.A.), application for leave to appeal
    refused, [2005] S.C.C.A. No. 50.

[60]

This
    submission runs firmly against the analysis in
McCracken
.  In that
    case, the motion judge, after deciding that eligibility for overtime pay of the
    proposed class members was not a common issue, held that the minimum
    requirements to be a managerial employee could be resolved as a common issue. 
    Winkler C.J.O. held that the motion judge erred in so holding, explaining, at
    paras. 133-35:

In the absence of a common issues trial that would be able to
    resolve the threshold misclassification issue, determining the issue of the
    minimum indicia of management  or on the motion judges formulation, the
    minimum requirements for being a managerial employee at CN  would not
    advance the proceedings in any significant way.

In attempting to state common issues that would minimally
    advance the proceeding on a class-wide basis, the motion judge lost sight of
    the fact that the plaintiffs action for unpaid overtime is fundamentally a
    misclassification case.
Answering the motion judges revised common issues
    would not eliminate the need for substantial individual inquiries to determine
    whether  having regard to the specific job duties and responsibilities of
    class members and the organizational context in which each works  CN had
    properly or improperly classified FLSs as managerial employees.


In the absence of an evidentiary basis for certifying a common
    issue that would resolve the misclassification issue, the proposed class action
    for unpaid overtime wages simply collapses.  [Emphasis added.]

[61]

The
    Chief Justices words apply with full force to this case.  Common issues
    referable to the terms of the employment contract as they relate to overtime
    pay and CIBCs compliance with those terms (proposed common issues a  c),
    are elements of the claim.  However, absent an ability to determine the threshold
    misclassification issue as a common issue, the resolution of issues in respect
    of the terms of the employment contract as they relate to overtime pay would
    only minimally advance the litigation.  Without a common issue of eligibility
    for overtime pay, certification based on proposed common issues involving the terms
    of the employment contract that relate to overtime pay would surely be a case
    of the tail wagging the dog.

[62]

I
    also agree with the submission made by counsel for the CIBC that some of the other
    proposed common issues could only be determined on a class-wide basis if
    eligibility for overtime pay could be determined on a class-wide basis.  For
    example, common issue d asks did the defendant breach any of its contractual
    or statutory duties?  The duties owed by CIBC to its employees, however, depend
    on whether the employees are eligible for overtime pay.  It must follow that if
    eligibility for overtime pay is not a common issue that can be determined on a
    class-wide basis, then allegations of breaches of contractual and statutory
    duties that are premised on eligibility for overtime pay likewise cannot be
    resolved as common issues.  Similarly, proposed common issue f, which asks
    were the defendants unjustly enriched by failing to compensate Class Members
    for overtime pay, simply reformulates the eligibility question in terms of an
    unjust enrichment claim.  Both questions are equally incapable of resolution on
    a class-wide basis.

[63]

The
    motion judge considered whether the other proposed common issues could justify
    certification.  He concluded, at para. 199, that as eligibility for overtime
    pay could not be determined as a common issue, the appellants had failed to
    demonstrate that a class proceeding was the preferable procedure for the resolution
    of the common issues:  s. 5(1)(d)
CPA
.
[4]
The Divisional Court agreed with this assessment (para. 30).  The appellants
    have not demonstrated any basis upon which this court could interfere with
    those assessments.


VII



conclusion

[64]

For
    the reasons set out above, I would dismiss the appeal and affirm the order of
    the Divisional Court dismissing the appeal from the order of the motion judge
    dismissing the motion for certification.

[65]

Costs
    of the appeal will be addressed in writing.  CIBC will serve and file submissions
    of no more than seven pages within 30 days of the release of these reasons. 
    The appellants, and if so advised, the Class Proceedings Fund, which the court
    was told has funded this action, will file their submissions, also of no more
    than seven pages, within 15 days of receipt of CIBCs submissions.  If
    necessary, CIBC may file a reply to the appellants submissions of no more than
    three pages within seven days of receipt of the appellants submissions.

RELEASED: OCT -6 2014                          Doherty
    J.A.

DD                                                            I
    agree Gloria Epstein J.A.

I
    agree M.L. Benotto J.A.




APPENDIX

PROPOSED
    COMMON ISSUES

Breach of Contract and Statutory Claim

a.

Do the minimum requirements of the
ESA
and the
Code
with regard to overtime form express or implied terms of the contracts with the
    Class Members?

b.

Do the Defendants owe contractual duties to the Class Members and
    statutory duties to:


i.

ensure that the Class Members are properly
    classified regarding overtime pay eligibility?


ii.

advise Class Members of their eligibility to
    overtime pay for hours worked in excess of the standards hours of work?  If so,
    how?


iii.

ensure that the Class Members hours of work
    were monitored and accurately recorded?  If so, how?


iv.

ensure that Class Members who were eligible for
    overtime pay were compensated for hours which the employer required or
    permitted to be worked in excess of the standard hours of work, in accordance
    with the
ESA
and the
Code
?

1.

If so, how?

2.

Is a pre-approval requirement for overtime permissible?

c.

Do the Defendants have a duty (in contract or otherwise) to
    implement and maintain an effective and reasonable system or procedure which
    ensured that the duties in Common Issues (a) through (c) were satisfied for the
    Class Members?

d.

Did the defendant breach any of the above contractual duties or
    statutory duties?


i.

If so, how?

e.

Are the Class Members eligible for overtime pay?

Unjust Enrichment

f.

Were the defendants unjustly enriched by failing to compensate Class
    Members with overtime pay for hours worked in excess of the standard hours of
    work?

Aggregate Damages

g.

If the defendants breached their contractual or statutory duties to
    the Class or were unjustly enriched, can damages be assessed on an aggregate
    basis?  If so, in what amount and to whom are they payable?

Punitive Damages

Are the Class Members entitled to an
    award of punitive damages based on the defendants conduct?  If so, in what
    amount and to whom are they payable?





[1]
Because the reply affidavit and cross-examination of Mr. Singer preceded the
    narrowing of the proposed class in the Divisional Court, the job title of Mr.
    Singers assistant was not relevant and it is unclear whether that assistant
    held the AIA job title.  If that assistant was an AIA, Mr. Singer could be
    excluded from the proposed class under the revised definition put forward in
    the Divisional Court.



[2]
There is debate between the parties as to the meaning of subsection (c) and, in
    particular, whether the exemption refers to all AIAs, or only AIAs at Level 6
    or higher.  The Divisional Court preferred the latter view (at paras. 15-16). 
    Apart from the merits of that argument, there is a more fundamental problem
    with the exception in subsection (c).  It does not, in my view, refer to
    persons who have not been assigned the job title AIA by management even if they
    choose to use the title AIA as part of their informal business title. 
    Consequently, IAs like the affiant, Ms. Timms, who supervised and indirectly paid
    several CIBC employees who worked for her, would not be excluded from the proposed
    class because none of those individuals had the job title AIA, although some
    chose on their own initiative to use that designation as part of their informal
    business title.



[3]
O. Reg. 285/01, s. 8(b).  See also R.R.O. 1990, Reg. 325, s. 6(b).



[4]
The motion judge, at para. 201 and following, went further in respect of IAs
    and AIAs.  He held that even if eligibility for overtime could have been
    determined on a class-wide basis for IAs and AIAs, he would still have found
    that a class proceeding was not the preferable procedure for the resolution of
    the claims of the IAs and AIAs.  He gave several reasons for coming to that
    conclusion.  I need not address that part of his reasons.


